HOUSTON, Justice
(concurring specially).
I concur, based upon Ala.Code 1975, § 6-5-546, as interpreted by Ex parte Kennedy, 656 So.2d 365 (Ala.1995), and Ex parte Father Walter Memorial Child Care Center, 656 So.2d 369 (Ala.1995). Section 6-5-546, as applied in Kennedy and in this case, requires the plaintiffs to split their cause of action. I think the law of judgments should be modified in these cases based on split causes of action so that if the plaintiffs should obtain judgments in their favor in both trials, the satisfaction of one judgment should merely cause a pro tanto reduction of the other judgment, not pose an absolute bar.
ALMON, J., concurs.